DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Niikawa (US 2012/0024636) in view of Rogers et al. (US 2014/0027210) hereafter “Rogers”.
Regarding claim 1, Niikawa discloses an elevator derailment detecting device (1, ¶ [Abstract]), comprising: an ascending and descending part (20, ¶ [Abstract]); a guide rail (22) which guides the ascending and descending part to be lifted and lowered; first (1) and second (2) conductor wires disposed parallel to a direction in which the ascending and descending part is lifted and lowered (¶ [0026]); a contact (26) as a conductor disposed at the ascending and descending part and positioned near the first and second conductor wires (Fig. 3).
However Niikawa fails to explicitly disclose a first DC power supply unit which applies a first DC voltage to the first conductor wire; and a second DC power supply unit which applies a second DC voltage to the second conductor wire; and a different voltage detector which detects a voltage at the second conductor wire, wherein the first and second DC voltages have different values, and the contact contacts the first and second guide wires when the ascending and descending part is derailed from the guide rail, so that a DC voltage is generated at the second conductor wire and detected by the different voltage detector.
Rogers teaches a control device which includes a DC power supply and a voltage detector to control the operation of an elevator (¶ [0018-0022]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niikawa’s device according to known methods to incorporate the teachings of Rogers to employ multiple DC power supplies for the first and the second conductor wires and a voltage detector in order to provide a reliable controlling unit for the assembly. 
Regarding claim 6, Niikawa discloses most of the claim limitations except for a first failure detector which detects an abnormality in the first DC power supply unit or the circuit connected to the first conductor wire, and a second failure detector which detects an abnormality in the second DC power supply unit or the circuit connected to the second conductor wire.
Rogers teaches a control device which detects failure conditions based on the voltage detection (¶ [0020-0022]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niikawa’s device according to known methods to incorporate the teachings of Rogers to employ voltage detectors in the assembly in order to provide a reliable controlling unit for the assembly. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niikawa in view of Rogers as applied in claim 1 above and further in view of Winey (US 2012/0097487). 
Regarding claim 2, the combination of Niikawa and Rogers further teaches most of the claim limitations except for the contact is disposed at the ascending and descending part through an insulator and has first and second contacting arms, and when the ascending and descending part is not derailed from the guide rail, the first contacting arm is located near the first conductor wire in a non-contact state, while the second contacting arm is located near the second conductor wire in a non-contact state.
Winey teaches an elevator detecting mechanism in which the contact c (66) is disposed at the ascending and descending part (32) and has a contacting arm (72), and when the ascending and descending part is not derailed from the guide rail, the contacting arm is located near the conductor wire (52) in a non-contact state (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niikawa-Rogers’ device according to known methods to incorporate the teachings of Winey and use multiple contacting arms for both conductors in order to provide a more precise derailment detection mechanism for the assembly as taught by Winey (¶ [0004-0005]).
Regarding claim 10, the combination of Niikawa and Winey further teaches most of the claim limitations except for a first failure detector which detects an abnormality in the first DC power supply unit or the circuit connected to the first conductor wire, and a second failure detector which detects an abnormality in the second DC power supply unit or the circuit connected to the second conductor wire.
Rogers teaches a control device which detects failure conditions based on the voltage detection (¶ [0020-0022]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niikawa-Winey ’s device according to known methods to incorporate the teachings of Rogers to employ voltage detectors in the assembly in order to provide a reliable controlling unit for the assembly.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Niikawa in view of Rogers as applied in claim 1 above and further in view of Ratcliffe et al. (GB 2339076) hereafter “Ratcliffe”.
Regarding claim 5, the combination of Niikawa and Rogers further teaches most of the claim limitations except for the first and second conductor wires and the contact are made of or coated with a corrosion-resisting material.
Ratcliffe teaches a movement sensing switch and suggests for reducing corrosion of the conductive parts they can be coated with corrosion resistant materials (P. 3, L. 15-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niikawa-Rogers’ device according to known methods to incorporate the teachings of Ratcliffe and coat the conductors and the contact with corrosion resistant materials in order to prevent them from potential damages. 
Regarding claim 13, the combination of Niikawa and Ratcliffe further teaches most of the claim limitations except for a first failure detector which detects an abnormality in the first DC power supply unit or the circuit connected to the first conductor wire, and a second failure detector which detects an abnormality in the second DC power supply unit or the circuit connected to the second conductor wire.
Rogers teaches a control device which detects failure conditions based on the voltage detection (¶ [0020-0022]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niikawa-Ratcliffe ’s device according to known methods to incorporate the teachings of Rogers to employ voltage detectors in the assembly in order to provide a reliable controlling unit for the assembly.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niikawa in view of Rogers and further in view of Winey as applied in claim 2 above and further in view of Ratcliffe. 
Regarding claim 7, the combination of Niikawa, Rogers and Winey further teaches most of the claim limitations except for the first and second conductor wires and the contact are made of or coated with a corrosion-resisting material.
Ratcliffe teaches a movement sensing switch and suggests for reducing corrosion of the conductive parts they can be coated with corrosion resistant materials (P. 3, L. 15-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niikawa-Rogers-Winery’s device according to known methods to incorporate the teachings of Ratcliffe and coat the conductors and the contact with corrosion resistant materials in order to prevent them from potential damages. 
Regarding claim 14, the combination of Niikawa and Winey further teaches most of the claim limitations except for a first failure detector which detects an abnormality in the first DC power supply unit or the circuit connected to the first conductor wire, and a second failure detector which detects an abnormality in the second DC power supply unit or the circuit connected to the second conductor wire.
Rogers teaches a control device which detects failure conditions based on the voltage detection (¶ [0020-0022]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niikawa-Winey ’s device according to known methods to incorporate the teachings of Rogers to employ voltage detectors in the assembly in order to provide a reliable controlling unit for the assembly.




Allowable Subject Matter
Claims 3-4, 8-9, 11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to disclose or teach the first DC voltage is higher than the second DC voltage, and when the ascending and descending part is derailed from the guide rail, the first contacting arm contacts the first conductor wire, and the second contacting arm contacts the second conductor wire, so that the first and second conductor wires are electrically connected with each other and the first DC voltage is applied to the second conductor wire.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833          


/EDWIN A. LEON/Primary Examiner, Art Unit 2833